       Case 2:18-cr-00292-DWA Document 140 Filed 11/26/19 Page 1 of 3



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,                          )
                                                   )
    -vs-                                           )        Criminal No. 18-292
                                                   )
ROBERT BOWERS,                                     )
                                                   )
       Defendant.                                  )

AMBROSE, Senior District Judge.




                          MEMORANDUM ORDER OF COURT

       The Defendant filed a Motion to Compel the Government to Make Physical

Evidence Available for Defense Review. (ECF No. 111) Specifically, the Defendant

seeks an Order compelling the Government to make the originals of all physical items

obtained by the FBI during its investigation available for defense review and to provide a

complete index of all the items obtained, regardless of how they are categorized. The

Government counters that the Defendant is entitled to neither the FBl's entire case file

nor the accompanying indices. (ECF No. 123)

       After careful consideration, the Motion is DENIED. As a colleague in this District

noted, "[d]iscovery in a criminal case is far different from that in a civil case." United

States v. Gilliam, No. 02:12cr-93, 2015 WL 5178197, at* 3 (W.D. Pa. Sept. 4, 2015).

Indeed:

       [t]he government's obligation to make available pretrial discovery materials is
       governed primarily by Rule 16 of the Federal Rules of Criminal Procedure.
       Beyond Rule 16, the Jencks Act, and Brady v. Maryland, 373 U.S. 83 (1963), and
       their progeny, however, a criminal defendant has no general constitutional right
       to pretrial discovery. Weathetford v. Bursey, 429 U.S. 545, 559 (1977). The rights
       conferred by rule, statute, and case law cannot be used to compel the United


                                               1
       Case 2:18-cr-00292-DWA Document 140 Filed 11/26/19 Page 2 of 3



       States to disclose the minutia of its evidence, trial strategy, or investigation.
       United States v. Fiorvanti, 412 F.2d 407, 411 (3d Cir., cert. denied, 396 U.S. 837
       (1969).


Gilliam, 2015 WL 5178197, at* 3.

       "Normally we accept the government's representations as to what documents in

its possession are 'material."' U.S. v. Lloyd, 992 F.2d 348, 352 (D.C. Cir. 1993), citing,

Pennsylvania v. Ritchie, 480 U.S. 39, 59 (1987). Here, the Government asserts that it

has identified and disclosed all appropriate material to the Defendant. The Defendant

has not provided this Court with any reason to infer that the Government has failed to

disclose exculpatory or evidence otherwise "material to preparing the defense." The

Court appreciates the Defendant's frustrations with discovery limitations, but the

Defendant has not cited to any rules, case law or statutes that would expand discovery

beyond that noted above. "While it is no doubt true that the eye of an advocate may be

helpful to a defendant in ferreting out information, nonetheless, unless defense counsel

becomes aware that other exculpatory evidence was withheld and brings it to the court's

attention, the prosecutor's decision on disclosure is final. Defense counsel has no    ~

constitutional right to conduct his own search of the government's files to argue

relevance." United States v. Tsarnaev, Civ. No. 13-10200, 2013 WL 6196279, at* 2 (D.

Mass. Nov. 27, 2013), quoting, Ritchie, 480 U.S. at 59 (internal quotation marks and

brackets omitted).

      The Government has repeatedly acknowledged its discovery obligations under

Rule 16, Jencks, Brady and their progeny. Contrary to the Defendant's assertions, I am

not persuaded that the Government has demonstrated a "pattern of misapprehending its

discovery obligations." (ECF No. 136, p. 7.) The Court also presumes that the


                                             2
      Case 2:18-cr-00292-DWA Document 140 Filed 11/26/19 Page 3 of 3



Government is aware that, "[u]nder Brady and following cases, it is the government's

responsibility to identify and provide exculpatory material in its possession, an obligation

that is enforceable by vacation of a conviction obtained when a breach of that obligation

is demonstrated." Tsamaev, 2013 WL 6196279. The Government has also represented

that it has never objected to the Defendant's review of the "original" of any copied item

already provided in discovery, provided that certain logistics be arranged for review.

See ECF Docket No. 123, p. 6 n. 1. Consequently,. this Court remains confident that the

Government will "faithfully discharge its duty without''tacking too close to the wind."'

Gilliam, 2015 WL 5178197, at* 4, quoting, Kyles v. Whitley, 514 U.S. 419,439, 115 S.

Ct. 1555, 131 L. Ed. 2d 490 (1995). To that end, this Court trusts that the parties will

work out the logistics such that the defense team will be provided access to review the

"original" of any copied item already produced in discovery or produced in the future.

       AND NOW, on this 26th day of November 2019, the Motion to Compel (Docket

No. 111) is hereby DENIED.



                                                  BY THE COURT:


                                                      ~ J. ll,,i,t,ML
                                                  Donetta W. Ambrose
                                                  United States Senior District Judge




                                              3
